                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Joseph Emerson,                                               Case No. 3:19CV366

                       Plaintiff

                v.                                             ORDER

Stewart Beal,

                       Defendant


       Joseph Emerson brings this pro se action against Stewart Beal of Beal Property.

       Briefly stated, plaintiff’s claims are “discrimination unemployment and job wages” and

“blackballed jobs.” (Doc. 1 at 3). In essence, he complains that 1) he was denied unemployment

benefits; 2) Beal Property gave others preference when assigning jobs; and 3) he could not get a

job after quitting Beal Property. (Doc. 1-1 at 1). As relief, Emerson seeks $200,000 for himself

and $100,000 to purported co-plaintiffs Anthony Sawyer and Lavelle, which, it appears, supplied

labor to Beal Property. 1

       I will dismiss the complaint for a lack of subject matter jurisdiction.

       Emerson alleges that jurisdiction is proper under 28 U.S.C. § 1331. He is incorrect.

       Federal courts lack subject-matter jurisdiction “where the alleged claim under the

Constitution or federal statutes clearly appears to be immaterial and made solely for the purpose

of obtaining jurisdiction or where such a claim is wholly insubstantial or frivolous.” Bell v.



1
  Emerson does not identify either of these two entities as plaintiffs, but he includes “et al.” in
the space where his form complaint asks for plaintiffs’ names. (See Doc. 1).
                                                  1
Hood, 327 U.S. 678, 682-83 (1946); see also Metro Hydroelectric Co., LLC v. Metro Parks, 541

F.3d 605, 610 (6th Cir. 2008).

       Emerson’s claims are “wholly insubstantial and frivolous.” Bell, supra, 327 U.S. at 682-

83. Indeed, he identifies no federal laws that could afford him relief.

       Moreover, even construing the complaint so liberally as to assume Emerson alleges an

employment discrimination claim, he neither claims nor implies that Beal discriminated against

him based on a federally protected characteristic. See 29 U.S.C. §§ 621, et seq. (prohibiting

discrimination based on age); 42 U.S.C. §§ 2000e, et seq. (prohibiting discrimination based on

race, color, religion, sex, or national origin); 42 U.S.C. § 12101, et seq. (prohibiting

discrimination based on disability).

       Finally, to the extent Emerson alleges he is entitled to unemployment benefits, state – not

federal – law governs his claim. See Ohio Bureau of Emp’t Servs. v. Hodory, 431 U.S. 471, 482-

83 (1977) (explaining that “Congress did not intend to restrict the ability of the States to

legislate” about who may recover unemployment compensation).

       For these reasons, Emerson’s complaint is so frivolous and insubstantial as to fall outside

the court’s federal-question jurisdiction.

                                             Conclusion

       It is, therefore,

       ORDERED THAT

       1. This action (Doc. 1) be, and the same hereby is, dismissed for lack of subject-matter

           jurisdiction; and




                                                  2
2. I hereby certify, in accordance with 28 U.S.C. § 1915(a)(3), that an appeal from this

   decision would not be in good faith and shall not be allowed without prepayment of

   the filing fee.

So ordered.

                                             /s/ James G. Carr
                                             Sr. U.S. District Judge




                                        3
